Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           There is only 1 drawing so it should be referred to only as the Figure or the Drawing. Correction is needed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shinya (JP 62-054736).
           The reference discloses a composition containing an antistatic agent for synthetic resins (see the translated title) which may include a genus “3” encompassing applicants’ Formula 1 when n=6, 7, 8 and 9 when patentees p=1 and m is 14, 16, 18 and 20 (see the untranslated document and structure 3 on page 1 of the patent) and note also that structure in example 4 of the second table on the second page is encompassed by applicants formula 1 when n=8. Note the tables in the untranslated document in which the synthetic resins may be LDPE or HDPE used at a level of 0.5-2.0 phr. Note the use of a mixture of amide compounds in the translated section entitled “Amide compounds of formula (3)” as in claim 5. Note that films may be produced just above the section where the examples begin as in claim 6 or filament as in claim 10. While the reference doesn’t particularly point to the specific combination of the claimed .

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kishine (US 20010014384), cited by the examiner in view of Shinya (JP 62-054736), cited above.
Kishine discloses a packaging film packaging film containing a polyolefin outer layer (paragraph 222) to which antistatic agents may be added (paragraphs 70 and 212). It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to add the antistatic agent of the secondary reference to the polyolefin composition of the primary reference in the expectation of decreasing static absent any showing of surprising or unexpected results.

           Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tahara (JP 2013-155212), cited by the examiner
           The reference discloses a composition containing rubbers such as ethylene propylene rubber (paragraph 114) and a processability improver of “Chemical formula 1” (document claim 1) which at paragraph 117 is taught to encompass stearic or lauric acid monoethanolamide. While stearic or lauric acid monoethanolamide are not encompassed by applicants formula I, formula 1 of the reference is disclosed to include other alkyl group containing fatty acids such as those containing 1-22 carbon atoms .
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
9-13-21

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765